



COURT OF APPEAL FOR ONTARIO

CITATION: Musoni v. Logitek Technology
    Ltd., 2013 ONCA 622

DATE: 20131011

DOCKET: C56385

Feldman, MacPherson and Pepall J.J.A.

BETWEEN

Bernard Musoni

Appellant (Plaintiff)

and

Logitek Technology Ltd.

Respondent (Defendant)

Bernard Musoni, appellant appearing in person

Reagan Ruslim, counsel for respondent

Heard:  October 4, 2013

On appeal from the judgment of Justice Edward M. Morgan
    of the Ontario Superior Court of Justice, dated November 28, 2012.

APPEAL BOOK ENDORSEMENT

[1]

The employment contract between the appellant and the respondent was
    clear in providing for 15 days notice in order to terminate. The appellant was
    given pay in lieu of notice with accordance with the agreement, as found by
    Morgan J. We see no error in Morgan J.s conclusions. The appeal is therefore
    dismissed with costs fixed at $3,500 inclusive of disbursements and HST.


